            Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                v.                                   Criminal No. 19-cr-18-ABJ

 ROGER J. STONE, JR.,                                (Filed Under Seal)

                                 Defendant.


                  SURREPLY TO DEFENDANT ROGER J. STONE’S
             REPLY IN SUPPORT OF AMENDED MOTION FOR NEW TRIAL

       The defendant’s reply again claims—without support and in contravention of the clear

record before the Court—that Juror         was untruthful during voir dire. In making such a bald

allegation, the defense obscures the inconvenient truth that Juror        ’s questionnaire and voir

dire transcript establish that she forthrightly disclosed her prior knowledge of the defendant, her

news sources and social media usage, and even her own political affiliation—subjects about which

the defense could have probed further during voir dire, but chose not to. Having fulfilled their

civic obligation, no juror should be subjected to an invasive factual inquiry of their First

Amendment activity based on allegations as unsupported and scurrilous as those leveled by the

defense. The ramifications of doing so are evident from the

               . Because the defense is unable to muster any factual or legal support for a new

trial, the motion should be denied without an evidentiary hearing. And on this record, the Court

would be justified in doing so on the papers.

       I.       Juror       gave truthful and complete answers in voir dire, arming the
                defense with sufficient information to explore her ability to be impartial.

       First, the defendant repeatedly alleges (at 3-7) that Juror          ’s social media posts

demonstrate that she misled the Court about her knowledge of the facts of the case and her political
           Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 2 of 8



views—but he then offers no examples of social media posts supporting this bald claim. The

defense’s conclusory allegations try to obscure that Juror        disclosed—and that the defense

was fully aware—that Juror          followed investigations of Russian interference in the 2016

election “somewhat closely” (p. 10, Question 25); that she knew that “Mr. Stone is accused of

inappropriate contact (sic) Russian officials in the effort of helping Mr. Trump’s campaign for

President” (p. 11, Question 27); that she “may have shared an article on Facebook” about

investigations into Russian interference in the 2016 campaign (p. 9, Question 23); and that she

held “opinions about some of the official people” listed on the questionnaire (p. 13, Question 30).

Armed with that information, the defense could have asked any number of follow up questions,

such as:

       •       What do you mean when you say you followed investigations of Russian
               interference in the 2016 election somewhat closely?

       •       Where did you hear that Mr. Stone is accused of inappropriate contact with Russian
               officials to help Mr. Trump’s campaign for President?

       •       Why do you say that you might have shared an article on Facebook about
               investigations into Russian interference in the 2016 election?

       •       Are there any particular groups on Facebook with which you might have shared
               such an article?

       •       How often do the articles you post on Facebook relate to political issues or the
               President’s views on policy?

       •       Who are the people on the list in the questionnaire about whom you have formed
               opinions?

These are all questions that the defense could have asked based on Juror                ’s truthful

disclosures, but the defense opted not to do so. Having possessed the requisite information and

ability to ask questions eliciting more information about the depth and strength of Juror        ’s

viewpoints, it cannot now claim that Juror       hid anything from it.




                                                2
         Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 3 of 8



        Second, the defense contends (at 10-13) that comparing Juror               to jurors struck for

cause upon Government request shows that, had the Court known about Juror               ’s social media

posts, Juror        would have been struck for cause. Holding aside the fact that the defense is not

entitled to relief on that score because Juror          did not conceal information, all but one of the

successful for-cause challenges to which the defense attempts comparison involve jurors who

explicitly stated that they could not be fair and that they already had formed opinions about the

defendant. E.g., Juror        (writing, “I believe Roger Stone is a bagman and will receive a pardon

should the jury find him guilty”); Juror         (writing, “my political beliefs and opinions, I am not

sure I could be objective”); Juror         (expressing concern over whether juror could be fair and

writing, “I am strongly opposed to President Trump. I am concerned that his cohort of associates

reflect his same immorality”); Juror         (representing that his “strong opinion that Mr. Stone is

an evil man” would make it difficult to be fair and impartial). In contrast to any of those potential

jurors, Juror         repeatedly affirmed her ability to be fair and impartial and demonstrated no

implicit bias against the defendant in her responses to the questions posed on the questionnaire and

in voir dire. The defense’s efforts to impute the reasoning underlying these for-cause strikes to

Juror          requires the wrongheaded leap that holding a different political viewpoint from the

President and the defendant automatically renders a juror incapable of impartiality.

        The defense tries to draw a more specific comparison (at 12) with Juror                   who

represented that he could be impartial, while also disclosing that he had “posted comments on the

Mueller Investigation on Twitter” (p. 9, Question 23) and that he had “opinions on Assange,

Bannon, Clinton, Gates, Manafort, Podesta, Prince, and Trump” (p. 13, Question 30). By citing

these selective portions of Juror       ’s questionnaire, the defense insinuates that the juror was

struck for cause for having posted on social media and having opinions about the individuals




                                                    3
          Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 4 of 8



above, and that the Court would thus likewise have struck Juror         had the Court been aware of

the details of her social media posts and “opinions about some of the official people” listed on the

questionnaire (p. 13, Question 30). What the defense fails to apprise the Court of, however, is that

Juror         also wrote on his questionnaire: “I am moving out of DC to VA at the end of September

2019. Therefore, I will not be eligible to serve on this jury” (p. 18, Question 53). The Government

did not move to strike Juror        because of his social media posts or opinions, but rather because

he was not available to serve. In sum, the defendant has provided no support for his contention

that, had the Court known all of the details of Juror     ’s social media posts or personal opinions,

she would have been removed for cause.

        II.      Neither Juror        nor any other juror should be subjected to additional
                 questioning in an evidentiary hearing.

        The defense’s request for an evidentiary hearing is unsupported by the factual record and

underlying law. Importantly, the question presented by the defendant’s motion is not whether

juror misconduct influenced the jury’s verdict, but rather whether there was any juror misconduct

at all. The D.C. Circuit has made clear that, in such a circumstance, a hearing is not necessarily

required. In United States v. White, 116 F.3d 903, 929 (D.C. Cir. 1997), the Circuit explained:

        The issue here is not whether improper contact or a lie during voir dire resulted in
        prejudice but whether such a contact or lie occurred at all. A hearing is not always
        required to determine the factual underpinning of a juror misconduct claim, as
        opposed to the prejudicial effect of uncontested misconduct.

        Instead, the court has broad discretion in deciding how to investigate such a claim.
        Among the factors it should consider are the strength and seriousness of the
        allegations.

Id. (citing United States v. Caldwell, 776 F.2d 989, 998-99 (11th Cir. 1985)). Under White, district

courts should deploy a sliding scale to evaluate the necessity of a hearing when determining

whether juror misconduct occurred at all—i.e., whether a “lie occurred at all.” 116 F.3d at 929;

see also Caldwell, 776 F.2d at 998 (“The more speculative or unsubstantiated the allegation of


                                                  4
         Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 5 of 8



misconduct, the less the burden to investigate.”); United States v. Wilkerson, 656 F. Supp. 2d 11,

16 (D.D.C. 2009) (same).

       Deploying this sliding scale, the defendant does not come close to justifying an evidentiary

hearing. Without evidence, the defense accuses (Opening Br. at 2-3, 6) Juror            of not being

“candid,” being “utterly incredible,” and providing answers that were “equivocal, misleading,

deceptive, evasive, and fallacious.” Saying these things does not make them so, and certainly does

not warrant the defense’s intrusive and overbroad discovery requests (at 14) for “all of her

Facebook posts . . . and any non-public posts on Twitter or any other social media platform.” As

set forth in the Government’s opposition pleading (at 2-9), Juror          was completely accurate

and honest in response to the questions posed in the questionnaire and during individualized voir

dire. “With no evidence of dishonesty, there [is] no need for the district court to examine the issue

further.” White, 116 F.3d at 930.

       Further, as to the defendant’s other misconduct allegations—i.e., that the juror tweeted

about the case during trial and disregarded the Court’s instruction not to read about the case—

those claims are beyond speculative. In fact, the only extant evidence demonstrates that Juror

     followed the Court’s instructions, as revealed by her non-case-specific tweets during the trial

and the existence of other tweets with broken Facebook links. The flaw in the defense’s contrary

argument is revealed by the piggybacking in which it must engage to suggest that the juror did

read media reports—i.e., arguing that Juror          must have violated the Court’s instructions on

reading and communicating about the case because she lied in voir dire. But Juror          did not in

any shape or form fail to disclose her views. Juror         did not hide any anti-Trump sentiments

and she admitted that she “may have shared an article on Facebook” about the defendant.

Certainly, the defendant’s unsupported speculation cannot be used to subvert the tried-and-true




                                                 5
           Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 6 of 8



presumption that jurors follow the Court’s instructions. See Richardson v. Marsh, 481 U.S. 200,

211 (1987) (“[J]uries are presumed to follow their instructions.”).

         Unsupported, hyperbolic, scurrilous allegations about a civic-minded juror should not be

rewarded with a fishing expedition. Rewarding the defense’s specious claims with an evidentiary

hearing sends future jurors the wrong message. Even the most civic-minded of potential jurors

will resist service if their social media can be forcibly disgorged based on allegations as flimsy as

those peddled by the defense. Jurors should not be subject to harassment and “beset by the defeated

party in an effort to secure from them evidence of facts which might establish misconduct

sufficient to set aside a verdict.” Tanner v. United States, 483 U.S. 107, 119 (1987). That is

especially so here, where the defense request for a hearing is premised on a juror’s lawful First

Amendment activities, and where the ramifications of such a review are on full display as a result

of the                                                      . Both the law and discretion mitigate

against an evidentiary hearing.

         III.   Conclusion

         The defendant’s allegations that Juror       misled the Court during voir dire and failed to

comply with this Court’s orders are not supported by any facts whatsoever—in fact, they are

objectively rebutted by the record. Such unsupported and scurrilous allegations should not be

rewarded with a fishing expedition. The Court should reject the defendant’s request for an

evidentiary hearing and deny his new trial motion.


                                                       Respectfully submitted,

                                                       TIMOTHY J. SHEA
                                                       D.C. Bar #437437
                                                       United States Attorney for the
                                                       District of Columbia




                                                  6
Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 7 of 8



                              By: /s/ J.P. Cooney
                                  J.P. COONEY, D.C. Bar #494026
                                  Assistant United States Attorney
                                  Chief, Fraud & Public Corruption Section

                                  /s/ John D. Crabb
                                  JOHN D. CRABB JR., N.Y. Bar #2367670
                                  Assistant United States Attorney
                                  Acting Chief, Criminal Division




                              7
         Case 1:19-cr-00018-ABJ Document 360 Filed 04/15/20 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing sealed pleading was served via email to counsel for the

defendant, Roger J. Stone, on February 25, 2020.



                                                    /s/ J.P. Cooney
                                                    J.P. COONEY, D.C. Bar No. 494026
                                                    Assistant United States Attorney
                                                    Chief, Fraud & Public Corruption Section
